Title: To Thomas Jefferson from Albert Gallatin, 5 March 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir
                     
                     Treasury Department. 5th March 1805
                  
                  I have the honor to enclose a statement of the conduct of Cap. Howard Marten of the revenue cutter in the Delaware, at the time when the cargo of the ship “Favorite” was saved. From that & the information previously received & communicated to you, there can be no doubt of the propriety of his removal; and, indeed, he seems to expect it himself.   Lieut. Sawyer has also left the cutter & she now remains without officers.   Of the enclosed applications for Captain, that of Ths. Moore seems to be the best supported. 
                  I have the honor to be with the highest respect Sir Your obedt. Sert.
                  
                     Albert Gallatin
                     
                  
               